Exhibit 10.04

DES Services Agreement

This DES Services Agreement (this “Agreement”) is entered into as of February
20, 2019, by and between South Carolina Electric & Gas Company, a South Carolina
corporation (the “Company”), and DOMINION ENERGY SERVICES, INC., a Virginia
corporation (“DES”), for the benefit of the Company.  DES is sometimes referred
to herein as “Service Company.”

WHEREAS, each of the Company and DES is a direct or indirect wholly-owned
subsidiary of Dominion Energy, Inc., a Virginia corporation and a “holding
company” as defined in the Public Utility Holding Company Act of 2005 that is
subject to regulation as such under that Act by the Federal Energy Regulatory
Commission (“Dominion”);

WHEREAS, DES has been formed for the purpose of providing administrative,
management and other services to Dominion and its subsidiaries (“Dominion
Companies”) as a subsidiary service company;

WHEREAS, the Company believes that it is in the interest of the Company to
provide for an arrangement whereby the Company may, from time to time and at the
option of the Company, agree to purchase such administrative, management and
other services as set forth in Exhibit I hereto from DES for its benefit.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

I.  SERVICES OFFERED.  Exhibit I hereto lists and describes all of the services
that are available from DES. DES hereby offers to supply those services to the
Company for the benefit of the Company.  Such services are and will be provided
to the Company only at the request of the Company.  DES will provide such
requested services using personnel from DES and, if necessary, from
non-affiliated third parties in accordance with Section III herein.

II.  INITIAL SERVICES SELECTED.  Exhibit II lists the services from Exhibit I
that (i) the Company hereby agrees to receive from DES, and (ii) DES hereby
agrees to provide to the Company.

III.  PERSONNEL.  DES will provide services by utilizing the services of such
executives, accountants, financial advisers, technical advisers, attorneys,
engineers, geologists and other persons as have the necessary qualifications.

If necessary, DES, after consultation with the Company, may also arrange for the
services of non-affiliated experts, consultants and attorneys in connection with
the performance of any of the services supplied under this Agreement.

 

--------------------------------------------------------------------------------

 

IV.  COMPENSATION AND ALLOCATION.  As and to the extent required by law, DES
will provide such services at cost.  Exhibit III hereof contains rules and
methods for determining and allocating costs for DES.

V.  EFFECTIVE DATE.  This Agreement is effective as of January 2, 2019 (the
“Effective Date”).

VI.  TERM.  This Agreement shall commence on the Effective Date and shall remain
in effect unless terminated earlier pursuant to Section VII(C).

VII.  TERMINATION AND MODIFICATION.

A.Modification of Services.  The Company may modify its selection of services at
any time during the calendar year by giving DES written notice of the additional
services it wishes to receive, and/or the services it no longer wishes to
receive, in Exhibit I from DES.  The requested modification in services shall
take effect on the first day of the first calendar month beginning at least
thirty (30) days after the Company sent written notice to DES.

B.Modification of Other Terms and Conditions.   No other amendment, change or
modification of this Agreement shall be valid, unless made in writing and signed
by all parties hereto.

C.Termination of this Agreement.  The Company may terminate this Agreement by
providing sixty (60) days advance written notice of such termination to
DES.  DES may terminate this Agreement by providing sixty (60) days advance
written notice of such termination to the Company.

This Agreement shall be subject to the approval of any state commission or other
state regulatory body whose approval is, by the laws of said state, a legal
prerequisite to the execution and delivery or the performance of this Agreement.

VIII.  NOTICE.  Where written notice is required by this Agreement, said notice
shall be deemed given when mailed by United States registered or certified mail,
postage prepaid, return receipt requested, addressed as follows:

a.To the Company:

South Carolina Electric & Gas Company

100 SCANA Parkway

Cayce, South Carolina 29033

With a Copy to:

Dominion Energy Services, Inc.

Law Department

120 Tredegar Street

Richmond, Virginia 23219

Attention:  Managing Counsel and State Regulatory Team

2

 

--------------------------------------------------------------------------------

 

b.To DES:

Dominion Energy Services, Inc.

120 Tredegar Street

Richmond, Virginia 23219

With a Copy to:

Dominion Energy Services, Inc.

Law Department

120 Tredegar Street

Richmond, Virginia 23219

Attention:  Managing Counsel and State Regulatory Team

IX.  GOVERNING LAW.  This Agreement shall be governed by and construed in
accordance with the laws of Virginia, without regard to its conflict of laws
provisions.

X.  ENTIRE AGREEMENT.  This Agreement, together with its exhibits, constitutes
the entire understanding and agreement of the parties with respect to its
subject matter, and effective upon the execution of this Agreement by the
respective parties hereof and thereto, any and all prior agreements,
understandings or representations with respect to this subject matter are hereby
terminated and cancelled in their entirety and are of no further force and
effect.

XI.  WAIVER.  No waiver by any party hereto of a breach of any provision of this
Agreement shall constitute a waiver of any preceding or succeeding breach of the
same or any other provision hereof.

XII.  ASSIGNMENT.  This Agreement shall inure to the benefit of and shall be
binding upon the parties and their respective successors and assigns.  No
assignment of this Agreement or any party’s rights, interests or obligations
hereunder may be made without the other party’s consent, which shall not be
unreasonably withheld, delayed or conditioned; provided, however, that, subject
to the requirements of applicable state and federal regulatory law, either party
may assign its rights, interests or obligations under this Agreement to an
“affiliated interest,” without the consent of the other party.

XIII.  SEVERABILITY.  If any provision or provisions of this Agreement shall be
held to be invalid, illegal, or unenforceable, the validity, legality, and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.

XIV.CONFIDENTIALITY.

 

a.

For purposes of this Agreement, “Confidential Information” is information
provided by the Company, or created or discovered by, for, or on behalf of the
Company including, but not limited to information relating to products,
processes, techniques, formulas, ideas, know-how, works of authorship,
copyrightable works, inventions (whether patentable or not), technical
information, trade secrets, computer programs, computer code, designs,
technology, compositions, data, drawings, schematics,

3

 

--------------------------------------------------------------------------------

 

 

customers, product development, plans, and other business, technical, and
financial information.  

 

b.

At all times, both during this Agreement and after its termination, DES will
protect Confidential Information from unauthorized dissemination and use with
the same degree of care that DES uses to protect its own confidential
information, but with not less than reasonable care and diligence, and will not
disclose any Confidential Information unless necessary to perform services
hereunder and reasonable measures are taken to avoid wrongful disclosures.  DES
may use such Confidential Information solely for performing the services under
this Agreement and for no other purpose.

 

c.

DES will not be obligated under this Agreement with respect to information that
DES can document : (1) is or has become publicly known through no fault of DES
or its employees or agents; (2) is or was received without restriction from a
third party lawfully in possession of such information and lawfully empowered to
disclose such information; (3) was rightfully in the possession of DES without
restriction prior to its disclosure by the Company; or (4) is or was
independently developed by or on behalf of DES.

 

d.

DES acknowledges that any disclosure or unauthorized use of Confidential
Information will constitute a material breach of this Agreement and cause
substantial and irreparable harm to the Company for which damages would not be a
fully adequate remedy and, therefore, in the event of any such breach, in
addition to other available remedies, the Company will have the right to obtain
appropriate injunctive relief.

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above mentioned.

SOUTH CAROLINA ELECTRIC & GAS COMPANY

 

 

By:/s/ P. Rodney Blevins

Name:P. Rodney Blevins

Title:President and Chief Executive Officer

Southeast Energy Group

 

 

DOMINION ENERGY SERVICES, INC.

 

 

By:/s/ Carter M. Reid

Name:Carter M. Reid

Title:Executive Vice President, Chief

Administrative & Compliance

Officer and Corporate Secretary

4

 

--------------------------------------------------------------------------------

 

EXHIBIT I

 

 

 

DESCRIPTION OF SERVICES OFFERED BY DES
UNDER THIS DES SERVICES AGREEMENT

 

 

1.Accounting.  Provide advice and assistance to Dominion Companies in accounting
matters (development of accounting practices, procedures and controls, the
maintenance of the general ledger and related subsidiary systems, the
preparation and analysis of financial reports, and the processing of certain
accounts such as accounts payable, accounts receivable, and payroll).

 

2.Auditing.  Periodically audit the accounting records and other records
maintained by Dominion Companies and coordinate their examination, where
applicable, with that of independent public accountants.  The audit staff will
report on their examination and submit recommendations, as appropriate, on
improving methods of internal control and accounting procedures.

 

3.Legal.  Provide advice and assistance with respect to legal and regulatory
issues as well as regulatory compliance and matters under federal and state
laws.

 

4.Information Technology, Electronic Transmission and Computer
Services.  Provide the organization and resources for the operation of an
information technology function (development, implementation and operation of a
centralized data processing facility and the management of a telecommunications
network, and the central processing of computerized applications and support of
individual applications in Dominion Companies).  Develop, implement, and process
those computerized applications for Dominion Companies that can be economically
best accomplished on a centralized basis.  Develop, implement, and process
information technology risk management services and services for the secure
protection and transmission of critical and sensitive data.

 

5.Software/Hardware Pooling.  Accept from Dominion Companies ownership of and
rights to use, assign, license or sub-license all software owned, acquired or
developed by or for Dominion Companies which Dominion Companies can and do
transfer or assign to it and computer system hardware used with software and
enhancements to which DES has legal right.  Preserve and protect the rights to
all such software to the extent reasonable and appropriate under the
circumstances; license Dominion Companies, on a non-exclusive, no-charge or
at-cost basis, to use all software which DES has the right to sell, license or
sub-license; and, at the relevant Dominion Companies’ expense, permit Dominion
Companies to enhance any such software and license others to use all such
software and enhancements to the extent that DES shall have the legal right to
so permit.

 

6.Human Resources.  Advise and assist Dominion Companies in the formulation and
administration of human resources policies and programs relating to the relevant

 

--------------------------------------------------------------------------------

 

Dominion Companies’ labor relations, personnel administration, training, wage
and salary administration, staffing and safety.  Direct and administer all
medical, health, and employee benefit and pension plans of Dominion
Companies.  Provide systems of physical examination for employment and other
purposes and direct and administer programs for the prevention of
sickness.  Advise and assist Dominion Companies in the administration of such
plans and prepare and maintain records of employee and company accounts under
the said plans, together with such statistical data and reports as are pertinent
to the plans.  

 

7.Operations.  Advise and assist Dominion Companies in the following matters
relating to operational capacity: (i) the preparation and coordination of
studying, consulting, planning, designing, inspecting and engineering and
construction of facilities of Dominion Companies, (ii) the planning, engineering
(including maps and records) and construction operations of Dominion Companies,
(iii) the performance of operations support services, plant and facilities
operation, generation outage support, and maintenance and management services,
and (iv) the planning, formulation and implementation of load retention, load
shaping and conservation and efficiency programs, and integrated resource
planning for supply-side plans and demand-side management programs.  Develop
long-range operational programs for Dominion Companies and advise and assist
each such Company in the coordination of such programs with the programs of the
other Dominion subsidiaries, subject to federal and state codes and standards of
conduct, as applicable.  Manage Dominion Companies’ purchase, movement,
transfer, and accounting of fuel and gas volumes.

 

8.Executive and Administrative.  Advise and assist Dominion Companies in the
solution of major problems and in the formulation and execution of the general
plans and policies of Dominion Companies.  Advise and assist Dominion Companies
as to operations, the issuance of securities, the preparation of filings arising
out of or required by the various federal and state securities, business, public
utilities and corporation laws, the selection of executive and administrative
personnel, the representation of Dominion Companies before regulatory bodies,
proposals for capital expenditures, budgets, financing, acquisition and
disposition of properties, expansion of business, rate structures, public
relationships and related matters.

 

9.Business Services.  Perform: (i) general business support services (printing,
mailing, records management and maintenance, and administrative and office
services across the enterprise), (ii) office facilities operation (building
maintenance and property management, lease/sublease management, and property
sales services across the enterprise),
(iii) security (physical security support, background investigations, and
investigative services across the enterprise), (iv) travel (business-related
ticketing, itinerary coordination, and reservations for airlines, train, rental
cars, and hotels/lodging for Dominion employees),
(v) aviation (maintenance, operations, and aviation-related services for
corporate-owned aircraft), and (vi) fleet services (fleet systems support,
management of the acquisition/disposal function, maintenance functions, and
fleet management across the entire enterprise).  

 

10.Risk Management.  Advise and assist Dominion Companies in securing requisite
insurance, in the purchase and administration of all property, casualty and
marine insurance, in the settlement of insured claims and in providing risk
prevention advice.

 

2

 

--------------------------------------------------------------------------------

 

11.Corporate Planning.  Advise and assist Dominion Companies in the study and
planning of operations, budgets, economic forecasts, capital expenditures and
special projects.

 

12.Supply Chain.  Advise and assist Dominion Companies in the procurement of
real and personal property, materials, supplies and services, conduct purchase
negotiations, prepare procurement agreements and administer programs of material
control.

 

13.Rates and Regulatory.  Advise and assist Dominion Companies in the analysis
of their rate structure in the formulation of rate policies, and in the
negotiation of large contracts.  Advise and assist Dominion Companies in
proceedings before regulatory bodies involving the rates and operations of
Dominion Companies and of other competitors where such rates and operations
directly or indirectly affect Dominion Companies.

 

14.Tax.  Advise and assist Dominion Companies in the preparation of federal,
state and other tax returns, generally advise Dominion Companies as to any
problems involving taxes, and provide due diligence in connection with
acquisitions.

 

15.Corporate Secretary.  Provide all necessary functions required of a publicly
traded company.  Coordinate information and activities among owners, the
transfer agent, and Board of Directors.  Provide direct services to security
holders. Prepare and file required annual and interim reports to owners and the
U.S. Securities and Exchange Commission. Conduct director meetings and ensure
proper maintenance of corporate records.

 

16.Investor Relations.  Provide fair and accurate analysis of Dominion Companies
and an outlook within the financial community. Enhance Dominion Companies’
position in the energy industry. Balance and diversify owner investment in
Dominion Companies through a wide range of activities. Provide feedback to
Dominion Companies regarding investor concerns, trading and ownerships. Hold
periodic analysts meetings, and provide various operating data as requested or
required by investors.

 

17.Environmental Compliance.  Provide consulting, cleanup, environmental
permitting, environmental compliance support, biological and chemical services,
environmental reporting, and environmental compliance plan preparation as
required by Dominion Companies to ensure full compliance with applicable
environmental statutes and regulations.  Track state and federal environmental
regulations.  Provide summaries and guidance for Company personnel to ensure
ongoing compliance.

 

18.Customer Services.  Provide services and systems dedicated to customer
service, billing, remittance, credit, collections, customer relations, call
centers, energy conservation support and metering.

 

19.Energy Marketing.  Provide services and systems dedicated to energy marketing
and trading of energy commodities, specifically the provision of all services
related to emissions products, renewable energy products, environmental
commodities (commodities derived from environmental attributes associated with
qualifying types of generation that are

3

 

--------------------------------------------------------------------------------

 

required for compliance with applicable federal, state and local laws, as well
as any voluntary additional reductions that the Company has elected to
complete).  Provide market, credit and operational risk management services and
development of marketing and sales programs in physical and financial markets.

 

20.Treasury/Finance.  Provide services related to managing all administrative
activities associated with financing and the management of capital structure;
cash, credit and risk management activities; investment and commercial banking
relationships; oversight of decommissioning trust funds and general financing
activities.

 

21.External Affairs.  Provide services in support of corporate strategies for
managing relationships with federal, state and local governments, agencies and
legislative bodies.  Formulate and assist with public relations, advertising,
and external/internal communications programs and with the administration of
corporate contribution and community affairs programs.

 

22.Office Space and Equipment.  Provide use of land, buildings, furnishings, and
equipment, and all costs related to these assets – i.e., property taxes,
utilities, and maintenance.  

 

 

 

4

 

--------------------------------------------------------------------------------

 

EXHIBIT II

 

SERVICES THE COMPANY AGREES TO RECEIVE FROM DES

 

 

SERVICE

 

YES

NO

 

 

 

 

1.

Accounting

X

 

2.

Auditing

X

 

3.

Legal

X

 

4.

Information Technology, Electronic Transmission
and Computer Services

X

 

5.

Software/Hardware Pooling

X

 

6.

Human Resources

X

 

7.

Operations

X

 

8.

Executive and Administrative

X

 

9.

Business Services

X

 

10.

Risk Management

X

 

11.

Corporate Planning

X

 

12.

Supply Chain

X

 

13.

Rates and Regulatory

X

 

14.

Tax

X

 

15.

Corporate Secretary

X

 

16.

Investior Relations

X

 

17.

Environmental Compliance

X

 

18.

Customer Services

X

 

19.

Energy Marketing

X

 

20.

Treasury/Finance

X

 

21.

External Affairs

X

 

22.

Office Space and Equipment

X

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT III

 

 

METHODS OF ALLOCATION FOR DES

 

 

DES shall allocate costs among companies receiving service from it under this
and similar service contracts using the following methods:

 

I.

The costs of rendering service by DES will include all costs of doing business
including interest on debt but excluding a return for the use of equity capital
for which no charge will be made to Dominion Companies.

 

II.

A.DES will maintain a separate record of the expenses of each department.  The
expenses of each department will include:

 

 

1.

those expenses that are directly attributable to such department, and

 

 

2.

an appropriate portion of those office and housekeeping expenses that are not
directly attributable to a department but which are necessary to the operation
of such department.

 

 

B.

Expenses of the department will include salaries and wages of employees, rent
and utilities, materials and supplies, depreciation, and all other expenses
attributable to the department.  The expenses of a department will not include:

 

 

1.

those incremental out‑of‑pocket expenses that are incurred for the direct
benefit and convenience of an individual Dominion Company or group of Dominion
Companies,

 

 

2.

DES overhead expenses that are attributable to maintaining the corporate
existence of DES, and all other incidental overhead expenses including those
auditing fees, internal auditing department expenses and accounting department
expenses attributable to DES.

 

 

C.

DES will establish annual budgets for controlling the expenses of each
department and for determining estimated costs to be included in interim monthly
billing.

 

III.

A.Employees in each department will be divided into two groups:

 

 

1.

Group A will include those employees rendering service to Dominion Companies,
and

 

--------------------------------------------------------------------------------

 

 

 

2.

Group B will include those office and general service employees, such as
secretaries, file clerks and administrative assistants, who generally assist
employees in Group A or render other housekeeping services and who are not
engaged directly in rendering service to each Dominion Company or a group of
Dominion Companies.

 

 

B.

Expenses set forth in Section II. above will be separated to show:

 

 

1.

salaries and wages of Group A employees, and

 

 

2.

all other expenses of the department.

 

 

C.

There will be attributed to each dollar of a Group A employee’s salary or wage,
that percentage of all other expenses of such employee’s department (as defined
in B above), that such employee’s salary or wage is to the total Group A
salaries and wages of that department.

 

 

D.

Group A employees in each department will maintain a record of the time they are
employed in rendering service to each Dominion Company or group of Dominion
Companies.  An hourly rate will be determined by dividing the total expense
attributable to a Group A employee as determined under subsection C above by the
productive hours reported by such employee.

 

IV.

The charge to the Dominion Company for a particular service will be determined
by multiplying the hours reported by Group A employees in rendering such service
to each Dominion Company by the hourly rates applicable to such employees.  When
such employees render service to a group of Dominion Companies, the charge to
each Dominion Company will be determined by multiplying the hours attributable
to the Dominion Company under the allocation formulas set forth in Section IX of
this Exhibit by the hourly rates applicable to such employees.

 

V.

To the extent appropriate and practical, the foregoing computations of hourly
rates and charges may be determined for groups of employees within reasonable
salary range limits.

 

VI.

Those expenses of DES that are not included in the annual expense of a
department under Section II above will be charged to Dominion Companies
receiving service as follows:

 

 

A.

Incremental out‑of‑pocket costs incurred for the direct benefit and convenience
of a Dominion Company or group of Dominion Companies will be charged directly to
such Dominion Company or group of

2

 

--------------------------------------------------------------------------------

 

 

Dominion Companies.  Such costs incurred for a group of Dominion Companies will
be allocated on the basis of an appropriate formula.

 

 

B.

DES overhead expenses referred to in Section II above will be charged to the
Dominion Company either on the proportion of direct charges to that Dominion
Company or under the allocation formulas set forth in Section IX of this
Exhibit.

 

VII.

Notwithstanding the foregoing basis of determining cost allocations for billing
purposes, cost allocations for certain services involving machine operations,
production or service units, or facilities cost will be determined on an
appropriate basis established by DES.

 

VIII.

Monthly bills will be issued for the services rendered to the Dominion Company
on an actual basis. However, if such actual information is not available at the
time of preparation of the monthly bill, estimates may be used.  Estimates will
normally be predicated on service department budgets and estimated productive
hours of employees for the year.  At the end of each quarter, estimated figures
will be revised and adjustments will be made in amounts billed to give effect to
such revision.

 

IX.

When Group A employees render services to a group of Dominion Companies, the
following formulas shall be used to allocate the time of such employees to the
individual Dominion Companies receiving such service (Each Dominion Company
metric/Total Dominion Companies’ metrics):

 

 

A.

The Service Department or Function formulas to be used when employees render
services to all Dominion Companies participating in such service, for the
services indicated are set forth below.  

 

Service Department
or Function

 

 

Basis of Allocation

 

Accounting:

 

 

Payroll Processing

 

Number of Dominion Company employees on the previous December 31st.

Accounts Payable Processing

 

Number of Dominion Company accounts payable documents processed during the
preceding year ended December 31st.  [Accounts Payable Invoices]  Dollar value
of Dominion Company purchases on company credit cards for the preceding year
ended December 31st.  [Accounts Payable P-Card]

Fixed Assets Accounting

 

Dominion Company fixed assets added, retired or transferred during the preceding
year ended December 31st.

 

 

 

3

 

--------------------------------------------------------------------------------

 

Service Department
or Function

 

 

Basis of Allocation

 

 

 

 

Information Technology, Electronic Transmission and Computer Services and
Software/Hardware Pooling:

 

 

LDC/EDC  Computer Applications

 

Number of Dominion Company customers at the end of the preceding year ended
December 31st.

Other Computer Applications, including Software/Hardware Pooling

 

Number of Dominion Company users or usage of specific computer systems at the
end of the preceding year ended December 31st.

 

 

 

Telecommunications Applications

 

Number of Dominion Company telecommunications units at the end of the preceding
year ended December 31st.

 

 

 

Human Resources:

 

 

Human Resources

 

The number of Dominion Company employees as of the preceding December 31st.

 

 

 

Business Services:

 

 

 

 

 

Facility Services

 

Square footage of Dominion Company office space as of the preceding year ended
December 31st.

Fleet Administration

 

Number of Dominion Company vehicles as of the preceding December 31st.

Security

 

The number of Dominion Company employees as of the preceding December 31st.

Gas Supply

 

Throughput of gas volumes purchased for each Dominion Company for the preceding
year ended December 31st.

 

 

 

Risk Management:

 

 

Risk Management

 

Dominion Company insurance premiums for the preceding year ended December 31st.

 

 

 

Corporate Planning:

 

 

Corporate Planning

  

 

Total Dominion Company capitalization (Debt and Equity) recorded at preceding
December 31st.

 

 

 

Supply Chain:

 

 

Purchasing

 

Dollar value of Dominion Company purchases for the preceding year ended December
31st.

 

 

 

 

 

 

Tax:

 

 

Tax Accounting and Compliance

 

The sum of the total income and total deductions as reported for Dominion
Consolidated Federal Income Tax purposes on the last return filed.

 

 

 

4

 

--------------------------------------------------------------------------------

 

Service Department
or Function

 

 

Basis of Allocation

 

 

 

Customer Services:

 

 

Customer Payment (Remittance) Processing

 

Number of Dominion Company customer payments processed during the preceding year
ended December 31st.

 

 

 

 

Treasury/ Finance:

 

 

Treasury and Cash Management

 

Total Dominion Company capitalization (Debt and Equity) recorded at preceding
December 31st.

 

 

 

 

 

 

Office Space and Equipment:

 

 

Corporate Office and Electricity

 

Headcount at corporate offices as of the previous December 31st.

 

 

B.

For services not mentioned above, the method of allocation is set forth below:

 

Company Group

 

Basis of Allocation

 

 

 

Accounting

Audit

Business Planning

Corporate Secretary

Energy Marketing

Environment

Executive

External Affairs

General Services

Legal

Operations

Travel Services

 

Aviation

 

Total operating expenses, excluding purchased gas expense, purchased power
expense (including fuel expense), other purchased products and royalties,
depreciation, depletion, and amortization, and taxes other than income for the
preceding year ended December 31st for the affected Dominion Companies.

 

 

 

 

 

 

A combination of items immediately noted above and flight days for the previous
two years.

 

 

C.

If the use of a basis of allocation would result in an inequity because of a
change in operations or organization, then DES may adjust the basis to effect an
equitable distribution.

5

 